DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first recess and second recess having different dimensions” in claims 5 and 26 must be shown or the feature(s) canceled from the claim(s) (embodiment not shown see para [0118] of applicant’s specification).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 25, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 25 and 26 refer to the first and second recess having “similar” or “different” dimensions.  This is vague and indefinite.  It is not clear from the specification what applicant considers “similar” and “different”.  How are the recesses similar or different?  
Claims 9 and 28 recite “the holder identifier has a known association with the process to be performed using fluid contained in the first fluid- containing receptacle”. It is not clear what applicant means by “a known association”. What does this correspond to structurally in the holder?
Also note that the preamble to claim 26 is to the “receptacle”.  Since the receptacle is not positively recited, this is confusing and indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6, 15, 23, and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claims 2, 6, and 23 refer to “the first fluid containing receptacle”.  However, the first fluid containing receptacle itself is not positively recited as part of the “receptacle holder” to which the claims are drawn.   Thus, claims 2, 6, and 14 fail to further limit the subject matter of the claim upon which it depends.
Claims 14 and 31, recite “a surface configured to receive a user provided indicator”.  This does not positively recite the “user provided indicator” itself as part of the holder.  This is merely a surface.  Thus, the attempt to further limit the “user provided indicator comprises a dry-erase writing surface” in dependent claims 15 and 32 fails to further limit the subject matter of the claim upon which it depends.  The examiner recommends positively reciting the user provided indicator as part of the holder in claims 14 and 31 to overcome this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz (US 2017/0059386-already of record).
As to claim 1 Munoz teaches receptacle holder for supporting at least one fluid-containing receptacle, comprising: 
a body comprising: 
an electrically conductive portion (10 and 16) defining a first recess configured to receive a first fluid-containing receptacle 2, and 
an electrically non-conductive portion32 attached to the electrically conductive portion; and 
an RFID transponder 18 disposed on the electrically non-conductive portion of the body, and storing information about the receptacle holder (see Fig. 3 and para [0067] et seq.)
Note: The instant claims contain a large amount of functional language (ex: “for...”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, the recitation further comprising the first fluid-containing receptacle received within the first recess does not serve to limit the structure of the holder and therefore has not received patentable weight beyond a capability.
Claims 1-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munoz (US 2018/0290143; hereinafter “Cofano”).
As to claim 1, Cofano teaches receptacle holder for supporting at least one fluid-containing receptacle, comprising: 
a body 100 comprising: 
an electrically conductive portion 50 defining a first recess 41 configured to receive a first fluid-containing receptacle 10 (see para [0061] et seq.), and 
an electrically non-conductive portion 70 attached to the electrically conductive portion (see para [0062] et seq.); and 
an RFID transponder disposed on the electrically non-conductive portion of the body, and storing information about the receptacle holder (see Fig. 3 and para [0066] et seq.)
Note: The instant claims contain a large amount of functional language (ex: “for...”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claims 2 and 22, the recitation further comprising the first fluid-containing receptacle received within the first recess does not serve to limit the structure of the holder and therefore has not received patentable weight beyond a capability.
As to claims 3 and 23, Cofano teaches the electrically conductive portion further defines a second recess 41 configured to receive a second fluid- containing receptacle (see Fig. 3).
As to claims 4,5, 25 and 26, as best understood, Cofano teaches the first recess and the second recess have similar and different dimensions.  The examiner considers them “similar” in that the recesses are cylindrical and “different” in that it is impossible due to machine tolerances to make two recesses exactly the same.
As to claim 6, Cofano teaches the first recess conforms to the shape of the first fluid-containing receptacle (see Fig. 5).
As to claims 7 and 27, Cofano teaches the electrically non-conductive portion 70 defines a recess (see recessed portion 62 in Fig. 3) and the RFID transponder is disposed entirely within the recess defined by the electrically non-conductive portion (“one zone 62, for example, may be used for attaching a carrier identification label, e.g. a barcode or RFID tag, or for printing an identification marking directly on the surface”, see para [0066] et seq.)
As to claims 8, 9, 28 and 29, note the RFID tag information as claimed does not depend on the structural imitations of the apparatus, and the claimed structural elements do not depend on the information on RFID tag.  Thus, the printed matter does not exploit, or interrelate with, the underlying structural elements and, therefore, is not functionally related to the apparatus.  The information pertains to the patentability of methods or processes of operating the apparatus, which are irrelevant to the apparatus claims at issue. See In re Paul J. Bryan (Fed Cir, 2008-1461, 3/31/2009).  Nevertheless, Cofano teaches the information about the receptacle holder comprises at least one of (a) a receptacle identifier, (b) a holder identifier, and (c) an identifier of a process to be performed using fluid contained in the first fluid-containing receptacle (see para [0066] et seq.)
As to claims 10, 11, 29 and 30, Cofano teaches the electrically conductive portion 50 is a single unitary piece and the electrically non-conductive portion 70 is a single unitary piece (see Fig. 3).
As to claim 12, Cofano teaches the electrically non-conductive portion defines a channel (reads on recesses 52 or slits 57) that is (a) configured to receive a portion of the first fluid- containing receptacle 10, and (b) axially aligned with the first recess of the electrically conductive portion (see Fig. 3 and para [0064] et seq.)
As to claim 13, Cofano teaches the electrically non-conductive portion is fastened to the electrically conductive portion using at least one fastener (reads on the recitation that the cylindrical recesses 52 on the can further comprise slits 57 that can be complementary in shape to the intermediate ribs 47; see para [0064] et seq.), which would necessarily fasten these two portions 70 and 50 together.
As to claims 14, 15, 31, and 32, Cofano teaches a surface (reads on customizable zone 61, 62, 63, 64).  Again, note the “configured to receive a user-provided indicator of a process to be performed using fluid in the first fluid-containing receptacle” has been interpreted as an intended use and therefore has not been given patentable weight.  In addition, the examiner considers any of the customizable surfaces capable of being marked with any type of pen).
As to claim 16, Cofano teaches receptacle holder for supporting at least one fluid-containing receptacle, comprising: 
a body comprising: 
a body 100 comprising: 
an electrically non-conductive portion 70 a first recess 52 configured to receive a first fluid-containing receptacle 10 (see para [0062] et seq.);
first electrically conductive portion 40 adjacent a portion of the first recess 52 (see Fig. 5), and 
a second electrically conductive portion 30 electrically coupled to the first electrically conductive portion, and configured to be electrically coupled to an electrical ground or voltage source separate from the receptacle holder (reads on electric drain 150; see Fig. 5 and para [0072]) ; and 
an RFID transponder 18 disposed on the electrically non-conductive portion (recess 62), and storing information about the receptacle holder (para [0066] et seq.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,345,946. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a receptacle holder for supporting at least one fluid-containing receptacle, comprising: a body comprising: an electrically conductive portion defining a first recess configured to receive a first fluid-containing receptacle, and an electrically non-conductive portion attached to the electrically conductive portion; and an RFID transponder disposed on the electrically non-conductive portion of the body, and storing information about the receptacle holder. The claims are not patentably distinct from each other because the instant application claims are generic to the patented claims.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishizawa et al., (US 2002/009393) teaches a receptacle holder 102 for supporting at least one fluid containing receptacle 101 comprising; a body 102 comprising and electrically conductive portion (body of disc 10; see para [0033] et seq.) defining a first recess configured to receive a first fluid containing receptacle (sample cup holding means” and electrically non-conductive portion (“most of the sample disc 102 may be constituted with a non-electro conductively). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798